                                            Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       ANTHONY BUSH, individually and on                   Case No. 20-cv-03268-LB
                                           behalf of others similarly situated,
                                  12
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                               ORDER DENYING MOTION TO
                                  13                                                           DISMISS
                                                  v.
                                  14                                                           Re: ECF No. 29
                                           RUST-OLEUM CORPORATION,
                                  15
                                                         Defendant.
                                  16

                                  17                                             INTRODUCTION
                                  18        This is a consumer-products mislabeling case. On behalf of a class of California consumers,
                                  19   the plaintiff challenges defendant Rust-Oleum’s labeling of its KRUD KUTTER cleaning products
                                  20   as “non-toxic” and “earth friendly,” contending that the products in fact can cause harm to
                                  21   humans, animals, and the environment, in violation of California consumer-protection laws.1 The
                                  22   complaint has five claims: (1) unlawful, unfair, and fraudulent business practices under the Unfair
                                  23   Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200–08; (2) deceptive advertising under
                                  24   the False Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500; (3) deceptive practices
                                  25   under the Consumer Legal Remedies Ac (“CLRA”), Cal. Civ. Code §§ 1750–84; (4) breach of
                                  26

                                  27   1
                                         First Amend. Compl. – ECF No. 26 at 3 (¶ 2); see Opp’ns – ECF Nos. 31 at 5, 33 at 21–22 (limiting
                                       case to a California class). Citations refer to the Electronic Case File (“ECF”); pinpoint citations are to
                                  28   the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-03268-LB
                                                 Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 2 of 12




                                   1   express warranties; and (5) unjust enrichment.2 Rust-Oleum moved to dismiss under (1) Federal

                                   2   Rule of Civil Procedure 12(b)(6) on the grounds that the labels are not deceptive and the plaintiff

                                   3   did not plead fraud with particularity under Rule 9(b), and (2) Rule 12(b)(1) for lack of standing

                                   4   because the labels are accurate and the plaintiff cannot challenge products that he did not

                                   5   purchase.3 Because the plaintiff plausibly alleged that the labels are misleading to reasonable

                                   6   consumers and because the misrepresentations are similar, the court denies the motion to dismiss.

                                   7

                                   8                                             STATEMENT

                                   9         Rust-Oleum sells household-cleaning products under the brand name KRUD KUTTER.

                                  10   Plaintiff Anthony Bush bought the KRUD KUTTER Original Cleaner and Degreaser and KRUD

                                  11   KRUTTER Tough Task Remover.4 He challenges as inaccurate the representations on the front

                                  12   label that the products are “non-toxic” and “earth friendly.”5 These are the front labels:
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       2
                                  26       FAC – ECF No. 26 at 31–43 (¶¶ 66–161).
                                       3
                                           Mot. – ECF No. 29 at 14–31.
                                  27   4
                                           FAC – ECF No. 26 at 4 (¶ 10).
                                  28   5
                                           Id.

                                       ORDER – No. 20-cv-03268-LB                        2
                                              Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 3 of 12




                                   1   The labels also have the front-label warning “CAUTION: EYE AND SKIN IRRITANT. Read

                                   2   back.” The plaintiff includes 13 other KRUD KRUTTER products in his claims (for a total of 15

                                   3   accused products). All have similar front-label representations of “non-toxic” and “earth friendly”

                                   4   and contain the same warning.6 Rust-Oleum submitted the full labels for the purchased products,

                                   5   including the back labels, which disclose the products’ ingredients, warn that the product contains

                                   6   eye and skin irritants, and give First Aid instructions to flush with water for 15 minutes after

                                   7   contact with the eyes or skin.7 To support the contention that the products are neither non-toxic

                                   8   nor earth friendly, the complaint describes the products’ ingredients (listed on the label) and

                                   9   references (and attaches) the products’ Safety Data Sheets, which describe the risks of harm

                                  10   attached to ingredients (for example, “causes serious eye damage,” “causes skin irritation,” and

                                  11   “may be harmful if inhaled . . . or swallowed”).8

                                  12         The plaintiff alleges that Rust-Oleum’s labeling the products as non-toxic and earth friendly is
Northern District of California
 United States District Court




                                  13   deceptive “greenwashing,” meaning, claiming that the cleaning products are safe and non-toxic

                                  14   when, in fact, they can cause harm to humans, animals, or the environment.9 To support this

                                  15   allegation, the plaintiff cites the Green Guides, which were created by the Federal Trade

                                  16   Commission (“FTC”) to help companies avoid making misleading and deceptive claims.10

                                  17   According to the Green Guides, “[a] non-toxic claim likely conveys that a product, package, or

                                  18   service is non-toxic both for humans and for the environment generally,” and “[i]t is deceptive to

                                  19   misrepresent, directly or by implication, that a product, package or service is non-toxic. Non-toxic

                                  20   claims should be clearly and prominently qualified to the extent necessary to avoid deception.11

                                  21

                                  22
                                       6
                                  23       Labels, Ex. 1 to id. – ECF No. 26-1.
                                       7
                                         Labels, Ex. A to Req. for Jud. Notice (“RJN”) – ECF No. 29-2. The court grants the motion for
                                  24   judicial notice generally and can consider the labels and the Green Guide under the incorporation-by-
                                       reference doctrine. Fed. R. Evid. 201(b); Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).
                                  25   8
                                        FAC – ECF No. 26 at 10–11 (¶¶ 31–34),12–25 (¶¶ 35–38) & Product Safety Sheets, Ex. 2 to id. –
                                  26   ECF No. 26-2.
                                       9
                                           Id. at 5 (¶ 15).
                                  27   10
                                            Id. at 5–6 (¶ 16)
                                  28   11
                                            Id. at 6 (¶ 16) (citing 16 C.F.R. § 260.10(a–b)).

                                       ORDER – No. 20-cv-03268-LB                               3
                                              Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 4 of 12




                                   1         The Green Guides offer examples of “non-toxic” marketing claims to “provide the

                                   2   Commission’s views on how reasonable consumers likely interpret certain claims.”12 For example,

                                   3   marketing a cleaning product as “essentially non-toxic” or “practically non-toxic” “likely conveys

                                   4   that the product does not pose any risk to humans or the environment, including household pets. If

                                   5   the cleaning product poses no risks to humans but is toxic to the environment, the claims would be

                                   6   deceptive.13

                                   7         The U.S. Environmental Protection Agency (“EPA”) commented on the Green Guides, stating

                                   8   that marketers will “rarely, if ever, be able to adequately qualify and substantiate such a claim of

                                   9   ‘non-toxic’ in a manner that will be clearly understood by consumers.”14 It explained:

                                  10              [A] “non-toxic” claim conveys that a product is non-toxic for both humans and for the
                                                  environment generally. Demonstrating a lack of toxicity in a generic sense involves testing
                                  11
                                                  for a broad array of endpoints (e.g. acute toxicity, carcinogenicity and other chronic
                                  12              effects, developmental and reproductive toxicity, neurotoxicity, sensitization, etc.) across a
Northern District of California




                                                  variety of species. It is highly unlikely that the typical consumer product will have been
 United States District Court




                                  13              subjected to this degree of testing with a resulting finding of “no adverse effect” for each
                                                  of the endpoints evaluated.15
                                  14

                                  15   The FDA did not address the term “earth friendly,” but it did consider “eco-friendly.” “The brand

                                  16   name ‘Eco-Friendly’ likely conveys that the product has far-reaching environmental benefits and

                                  17   may convey that the product has no negative environmental impact. Because it is highly unlikely

                                  18   that the marketer can substantiate these claims, the use of such a brand name is deceptive.”16

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   12
                                            Id. at 6 (¶¶ 16–17).
                                       13
                                  25        Id. at 6–7 (¶ 19) (citing 16 C.F.R § 260.10).
                                       14
                                         Id. (¶ 17) (citing EPA Comments on Proposed Revisions to Green Guides (2010) (available at
                                  26   https://www.ftc.gov/sites/default/files/documents/public_comments/guides-use-
                                       environmentalmarketing-claims-project-no.p954501-00288%C2%A0/00288-57070.pdf).
                                  27   15
                                            Id.
                                  28   16
                                            Id. at 7–8 (¶ 22).

                                       ORDER – No. 20-cv-03268-LB                           4
                                              Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 5 of 12




                                   1         The complaint also alleges that the products violate the labeling requirements in the Federal

                                   2   Hazardous Substances Act, 15 U.S.C. §§ 1261–1278, and the Code of Federal Regulations, which

                                   3   require that product labels must warn of eye and skin hazards (as the products do here) and not

                                   4   feature “words, statements, designs, or other graphic material that in any manner negates or

                                   5   disclaims any of the label statements required by the act.” 16 C.F.R. §§ 1500.3(b)(14), 1500.122.17

                                   6         The complaint alleges that reasonable consumers would interpret the claims “non-toxic” and

                                   7   “earth friendly” to mean that the products “do not pose any risk of harm to humans, animals,

                                   8   and/or the environment.”18

                                   9         The court held a hearing on Rust-Oleum’s motion on December 3, 2020. All parties consented

                                  10   to magistrate-judge jurisdiction.19

                                  11                                           STANDARD OF REVIEW

                                  12   1. Standing
Northern District of California
 United States District Court




                                  13         A complaint must contain a short and plain statement of the ground for the court’s jurisdiction.

                                  14   Fed. R. Civ. P. 8(a)(1). The plaintiff has the burden of establishing jurisdiction. Kokkonen v.

                                  15   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); Farmers Ins. Exch. v. Portage La

                                  16   Prairie Mut. Ins. Co., 907 F.2d 911, 912 (9th Cir. 1990). Standing pertains to the court’s subject-

                                  17   matter jurisdiction and thus is raised in a Rule 12(b)(1) motion. Chandler v. State Farm Mut. Auto.

                                  18   Ins. Co., 598 F.3d 1115, 1121–22 (9th Cir. 2010).

                                  19         A defendant’s Rule 12(b)(1) jurisdictional attack can be facial or factual. White v. Lee, 227

                                  20   F.3d 1214, 1242 (9th Cir. 2000). “A ‘facial’ attack asserts that a complaint’s allegations are

                                  21   themselves insufficient to invoke jurisdiction, while a ‘factual’ attack asserts that the complaint’s

                                  22   allegations, though adequate on their face to invoke jurisdiction, are untrue.” Courthouse News

                                  23   Serv. v. Planet, 750 F.3d 776, 780 n.3 (9th Cir. 2014). This is a facial attack. The court thus

                                  24   “accept[s] all allegations of fact in the complaint as true and construe[s] them in the light most

                                  25

                                  26
                                       17
                                            Id. at 25–26 (¶¶ 39–44), 37–38 (¶¶ 104–11).
                                  27   18
                                            Id. at 10 (¶ 29).
                                  28   19
                                            Consents – ECF Nos. 6, 17.

                                       ORDER – No. 20-cv-03268-LB                          5
                                           Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 6 of 12




                                   1   favorable to the plaintiffs.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.

                                   2   2003).

                                   3

                                   4   2. Rules 12(b)(6) and 9(b)

                                   5      A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                   6   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                   7   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                   8   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                   9   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  10   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  11   raise a claim for relief above the speculative level[.]” Twombly, 550 U.S. at 555 (cleaned up).

                                  12      To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which
Northern District of California
 United States District Court




                                  13   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  14   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  15   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  16   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  17   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  18   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  19   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  20   plausibility of ‘entitlement to relief.’” Id. (cleaned up) (quoting Twombly, 550 U.S. at 557).

                                  21      Fraud allegations elicit a more demanding standard. “In alleging fraud . . . a party must state

                                  22   with particularity the circumstances constituting fraud. . . . Malice, intent, knowledge, and other

                                  23   conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). This means that

                                  24   “[a]verments of fraud must be accompanied by the ‘who, what, when, where, and how’ of the

                                  25   misconduct charged.” Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003). Like

                                  26   the basic “notice pleading” demands of Rule 8, Rule 9(b) assures that defendants are given fair

                                  27   notice of the charges against them. In re Lui, 646 F. App’x 571, 573 (9th Cir. 2016) (“Rule 9(b)

                                  28   demands that allegations of fraud be specific enough to give defendants notice of the particular

                                       ORDER – No. 20-cv-03268-LB                         6
                                           Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 7 of 12




                                   1   misconduct . . . so that they can defend against the charge and not just deny that they have done

                                   2   anything wrong.”) (quotation omitted); Odom v. Microsoft Corp., 486 F.3d 541, 553 (9th Cir.

                                   3   2007) (Rule 9(b) requires particularity “so that the defendant can prepare an adequate answer”).

                                   4

                                   5   3. Leave to Amend

                                   6       If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                   7   possibly be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co.,

                                   8   848 F.3d 1161, 1182 (9th Cir. 2016) (cleaned up).

                                   9

                                  10                                              ANALYSIS

                                  11       Rust-Oleum moved to dismiss under (1) Federal Rules of Civil Procedure 12(b)(6) and 9(b)

                                  12   for failure to state a claim and failure to comply with the CLRA’s notice provisions and (2) Rule
Northern District of California
 United States District Court




                                  13   12(b)(1) for lack of standing because the labels are accurate and the plaintiff cannot challenge

                                  14   products that he did not purchase. The court denies the motion to dismiss. The plaintiff plausibly

                                  15   pleaded that that a reasonable consumer is likely to be deceived by the labels, complied with the

                                  16   CLRA’s notice provisions, otherwise pleaded fraud with particularity and the other claims

                                  17   plausibly, and has standing to challenge the accused products because the misrepresentations are

                                  18   sufficiently similar.

                                  19

                                  20   1. Rules 12(b)(6) and 9(b)

                                  21       Rust-Oleum contends that the labels are not deceptive as a matter of law, the plaintiff did not

                                  22   comply with the CLRA’s notice provisions, the plaintiff did not plead fraud with particularity

                                  23   under Rule 9(b), and the plaintiff failed to state claims for a breach of express warranty or unjust

                                  24   enrichment.

                                  25       1.1   Fact Issues Preclude Dismissal on the Ground that the Claims are not Deceptive

                                  26       Claims under the CLRA, FAL, and UCL are governed by the “reasonable consumer” test.

                                  27   Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008). “Under the reasonable

                                  28   consumer standard, [plaintiffs] must show that ‘members of the public are likely to be deceived.’”

                                       ORDER – No. 20-cv-03268-LB                        7
                                             Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 8 of 12




                                   1   Id. (cleaned up). “[W]hether a business practice is deceptive will usually be a question of fact not

                                   2   appropriate for decision on [a motion to dismiss]” because [it] requires ‘consideration and

                                   3   weighing of evidence from both sides.’” Id. at 138–39 (cleaned up) (quoting Linear Tech. Corp. v.

                                   4   Applied Materials, Inc., 152 Cal. App. 4th 115, 134–35 (2007)). “The California Supreme Court

                                   5   has recognized that these laws prohibit ‘not only advertising which is false, but also advertising

                                   6   which, although true, is either actually misleading or which has a capacity, likelihood or tendency

                                   7   to deceive or confuse the public.’” Id. (cleaned up) (quoting Kasky v. Nike, Inc., 27 Cal. 4th 939,

                                   8   951 (2002)). “A perfectly true statement couched in such a manner that it is likely to mislead or

                                   9   deceive the consumer, such as by failure to disclose other relevant information, is actionable under

                                  10   these sections.” Day v. AT&T Corp., 63 Cal. App. 4th 325, 332–33 (1998).

                                  11         Rust-Oleum contends that a consumer could not reasonably believe the plaintiff’s definition of

                                  12   non-toxic — the product did not pose any risk to humans, animals, or the environment — because
Northern District of California
 United States District Court




                                  13   that definition is contrary to the dictionary definition of toxic and the FDC’s guidance. The

                                  14   dictionary definition of toxic is “containing or being poisonous materials especially when capable

                                  15   of causing death or serious debilitation.” The FDC’s guidance in the Green Guide states that a

                                  16   “product” is non-toxic (not that the specific ingredients are non-toxic, regardless of concentration)

                                  17   and that a non-toxic product could contain a toxic substance at a level that is not harmful to

                                  18   humans or the environment.” 20 This, Rust-Oleum argues, is like Rugg v. Johnson & Johnson,

                                  19   where the court addressed a challenge to the representation “ “hypoallergenic” on labels of baby

                                  20   products.21 No. 17-cv-05010-BLF, 2018 WL 3023493 at *1 (N.D. Cal. June 18, 2018). There, the

                                  21   plaintiffs contended that consumers believed that “hypoallergenic” meant “does not contain any

                                  22   skin sensitizers,” and the accused products allegedly contained known skin sensitizers. Id. at *2.

                                  23   The defendant countered that the dictionary definition of “hypoallergenic” was “having little

                                  24   likelihood of causing an allergic response.” Id. at *3. The court dismissed the consumer-

                                  25

                                  26   20
                                         Mot. – ECF No. 29 at 15–16 (quoting FAC – ECF No. 26 at 10 (¶ 29); citing 16 C.F.R. § 260.10;
                                  27   quoting “Toxic”, Merriam-Webster Online Dictionary (2020) (https:/www.merriam-
                                       webster.com/dictionary/toxic); and quoting The Green Guides, Ex. C to RJN – ECF No. 29-4 at 149).
                                  28   21
                                            Id. at 14–15.

                                       ORDER – No. 20-cv-03268-LB                        8
                                              Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 9 of 12




                                   1   protection, unjust-enrichment, and breach-of-warranty claims on the ground that the plaintiff’s

                                   2   definition of “hypoallergenic” — given the dictionary definitions — was implausible (and, for the

                                   3   consumer-protection claims) failed the reasonable-consumer test. Id. at *3–4.

                                   4         Rugg does not compel dismissal of the case at the pleadings stage. For one, “toxic” has other

                                   5   definitions, including “harmful.”22 The plaintiff cites other evidence — including the FTC’s and

                                   6   EPA’s evaluation of the term to support their allegations of consumer confusion. The

                                   7   representation “non-toxic” is coupled with “Earth Friendly,” a term evaluated by the FTC, at least

                                   8   relatedly, through its consideration of the term “eco-friendly.” Moreover, Rust-Oleum

                                   9   characterizes the plaintiff’s claim as a challenge to the ingredients in the product (which may be

                                  10   toxic), regardless of whether the product itself is toxic and causes harm.23 The plaintiff counter

                                  11   that the ingredients are relevant to whether the product poses a risk of harm.24 These are not

                                  12   questions that can be resolved on a motion to dismiss. Kellman v. Whole Foods Mkt. Inc., 313 F.
Northern District of California
 United States District Court




                                  13   Supp. 1031, 1051 (N.D. Cal. 2018) (representations about concentration of skin sensitizers that

                                  14   may cause sensitization reactions in consumers precludes dismissal of claims about how a

                                  15   reasonable consumer would interpret hypoallergenic).

                                  16         Citing Cheslow v. Ghirardelli Chocolate Co., Rust-Oleum also contends that the labels

                                  17   accurately disclose the products’ ingredients and that a consumer cannot disregard an ingredient

                                  18   list when an advertisement or label is not otherwise deceptive.25 445 F. Supp. 3d 8, 20 (N.D. Cal.

                                  19   2020) (addressing a consumer challenge to whether Ghirardelli Chocolate’s marketing of white

                                  20   baking chips misleading suggested that the chips were white chocolate). Consumers are not

                                  21   expected to look beyond front-label representations to back-label disclosures of ingredients, but

                                  22   still, they cannot disregard ingredient lists altogether. Id. Applying that standard here, an

                                  23   ingredient list disclosing the composition of candy baking products is qualitatively different than

                                  24   the more opaque disclosure of ingredients in a cleaning product. Rust-Oleum’s argument thus does

                                  25
                                       22
                                  26        Opp’n – ECF No. 33 at 12.
                                       23
                                            Mot. – ECF No. 29 at 16.
                                  27   24
                                            Id. at 13.
                                  28   25
                                            Id.

                                       ORDER – No. 20-cv-03268-LB                         9
                                             Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 10 of 12




                                   1   not change the conclusion that the issue cannot be resolved on a motion to dismiss. Williams, 552

                                   2   F.3d at 138–39.

                                   3         Rust-Oleum also contends that the products are not deceptive because they disclose what

                                   4   “earth friendly” means in a back-label disclosure that the products “contain[] no inorganic

                                   5   phosphates, hazardous solvent, or environmentally harmful surfactants.”26 The court cannot

                                   6   conclude as a matter of law that the disclosure is “clear and prominent qualifying language” that

                                   7   qualifies the front-label claims and prevents deception about the asserted environmental benefit.

                                   8   16 C.F.R. § 260.4(c); Cheslow, 445 F. Supp. 3d at 20.

                                   9         In sum, the plaintiff plausibly pleaded — with the requisite particularity required by Rule 9(b)

                                  10   — deception under the “reasonable consumer test.” The court cannot conclude at the pleadings

                                  11   stage that the labels are not deceptive as a matter of law.

                                  12         1.2     CLRA Notice
Northern District of California
 United States District Court




                                  13         Rust-Oleum contended that the plaintiff did not file the 30-day notice required by the CLRA

                                  14   before a plaintiff can file a lawsuit for damages.27 Cal. Civ. Code § 1782(a). On this record, the

                                  15   plaintiff’s submissions established that it complied with the CLRA’s notice requirement.

                                  16         1.3     Breach of Express Warranty

                                  17         “To prevail on a breach of express warranty claim, Plaintiffs must prove [the following]:

                                  18   (1) ‘the seller’s statements constitute an affirmation of fact or promise or a description of the

                                  19   goods; (2) the statement was part of the basis of the bargain; and (3) the warranty was breached.’”

                                  20   Brown v. Hain Celestial Grp., Inc., 913 F. Supp. 2d 881, 899–900 (N.D. Cal. 2012) (quoting

                                  21   Weinstat v. Dentsply Int’l, Inc., 180 Cal. App. 4th 1213, 1227 (2010)). “Proof of reliance on

                                  22   specific promises is not required.” Id. (citing Weinstat, 180 Cal. App. 4th at 1227). A label or

                                  23   representation that a product is “hypoallergenic” can constitute an express warranty for purposes

                                  24   of a breach-of-warranty claim. Kellman, 313 F. Supp. 3d at 1052 (citing Sebastian v. Kimberly-

                                  25   Clark Corp., No. 17cv442-WQH-JMA, 2017 WL 6497675, at *8 (S.D. Cal. Dec. 18, 2017) (in the

                                  26

                                  27   26
                                            Id. at 18.
                                  28   27
                                            Opp’n – ECF No. 33 at 17–18.

                                       ORDER – No. 20-cv-03268-LB                         10
                                             Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 11 of 12




                                   1   context of a breach-of-warranty claim, “Plaintiffs’ allegations regarding Defendant’s use of the

                                   2   terms ‘natural,’ ‘gentle,’ and ‘hypoallergenic’ are sufficient to demonstrate that Defendants made

                                   3   ‘affirmations of fact or promises or provided a description of its goods’”) (cleaned up)).

                                   4         The plaintiff plausibly states a claim. First, the product labels promised “non-toxic” and “earth

                                   5   friendly.” Second, the plaintiff plausibly pleaded that the promise was a basis for the purchase and

                                   6   the products were in fact not “non-toxic” or “earth friendly.”

                                   7         1.4    Unjust Enrichment

                                   8         Rust-Oleum’s argument is that the plaintiff did not allege an actionable misrepresentation or

                                   9   omission.28 The claim survives based on the court’s holding that the plaintiff plausibly pleaded a

                                  10   misrepresentation. Rojas-Lozano v. Google, Inc., 159 F. Supp. 3d 1101, 1120 (N.D. Cal. 2016)

                                  11   (citing Astiana v. Hain Celestial Group, 783 F.3d 753, 762 (9th Cir. 2015)).

                                  12
Northern District of California
 United States District Court




                                  13   2. Standing

                                  14         Rust-Oleum contends that the plaintiff lacks standing because the labels are accurate, he

                                  15   cannot seek injunctive relief, and he cannot pursue claims for products he did not purchase.29

                                  16         First, under the analysis above, at the pleadings stage, the plaintiff has standing to pursue the

                                  17   claims because he plausibly pleaded deception.

                                  18         Second, he has standing to pursue injunctive relief because he plausibly pleaded future harm

                                  19   by alleging that he will be unable to purchase the products in the future, even though he would like

                                  20   to, based on his inability to rely on the labels’ claims.30 Davidson v. Kimberly-Clark Corp., 889

                                  21   F.3d 956, 966–70 (9th Cir. 2018).

                                  22         Third, the plaintiff has standing to contest the 13 products that he did not purchase because the

                                  23   front-label representations about “non-toxic” and “earth friendly” are substantially similarly. See

                                  24   Miller v. Ghirardelli Chocolate Co., 912 F. Supp. 2d 861, 868–72 (N.D. Cal. 2012), No. 3:12-cv-

                                  25

                                  26
                                       28
                                            Mot. – ECF No. 29 at 21.
                                  27   29
                                            Id. at 23–31.
                                  28   30
                                            FAC – ECF No. 26 at 4 (¶ 11), 27 (¶ 52).

                                       ORDER – No. 20-cv-03268-LB                          11
                                          Case 3:20-cv-03268-LB Document 51 Filed 01/04/21 Page 12 of 12




                                   1   04936-LB – ECF No. 37 at 11–14 (N.D. Cal. Apr. 5, 2013); Brown v. The Hain Celestial, No.

                                   2   3:11-03082-LB – ECF No. 104 at 8–13 (N.D. Cal. Dec. 22, 2012). At the pleadings stage, the

                                   3   plaintiff has alleged uniform misrepresentations across product lines.

                                   4

                                   5                                            CONCLUSION

                                   6      The court denies the motion to dismiss. This disposes of ECF No. 29.

                                   7

                                   8      IT IS SO ORDERED.

                                   9      Dated: January 4, 2021                       ______________________________________
                                                                                       LAUREL BEELER
                                  10                                                   United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-03268-LB                       12
